Exhibit 10.34


































SHARE ACQUISITION AND EXCHANGE AGREEMENT




Dated December 19, 2014




by and among




Social Reality, Inc.




Five Delta, Inc.




the Stockholders of Five Delta, Inc.




and




Pearlman Schneider LLP as Escrow Agent


























--------------------------------------------------------------------------------

TABLE OF CONTENTS




 

 

Page

 

 

 

1.

DEFINITIONS AND INTERPRETATION

5

 

 

 

2.

ACQUISITION OF FIVE DELTA BY SOCIAL REALITY; CLOSING; ESCROW SHARES

10

 

 

 

2.1

Exchange of the Five Delta Shares for Social Reality Shares

10

2.2

Closing

10

2.3

Stockholders’ and Five Delta’s Closing Deliveries

10

2.4

Social Reality's Closing Deliveries

11

2.5

Escrow Shares

11

 

 

 

3.

REPRESENTATIONS AND WARRANTIES OF FIVE DELTA

15

 

 

 

3.1

Power and Authority

15

3.2

Consents and Approvals

16

3.3

Authorized and Issued Capital Stock

16

3.4

Subsidiaries

16

3.5

Undisclosed Liabilities

16

3.6

Intellectual Property

17

3.7

Personal Property

17

3.8

Real Property

17

3.9

Litigation and Complaints

18

3.10

Employees; Benefits

18

3.11

Tax Matters

18

3.12

Financial Statements

19

3.13

Contracts

19

3.14

Compliance with Laws

19

3.15

No Adverse Changes

19

3.16

Insurance

20

3.17

Incorporation or Formation Documents; Minute Books

20

3.18

Brokers

20

 

 

 

4.

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

20

 

 

 

4.1

Power and Authority

20

4.2

Ownership of Five Delta Shares

20

4.3

Consents and Approvals

21

4.4

Investment Representations

21

4.5

Information on Stockholders

22

4.6

Access to Counsel

22

 

 

 








2










--------------------------------------------------------------------------------




5.

REPRESENTATIONS AND WARRANTIES OF SOCIAL REALITY

22

 

 

 

5.1

Power and Authority of Social Reality

22

5.2

Consents and Approvals

23

5.3

Litigation; Complaints; Government Inquiries

23

5.4

Financial Statements

24

5.5

Compliance with Laws

24

5.6

No Adverse Changes

24

5.7

Exchange Act Reports

24

5.8

Trading

24

 

 

 

6.

COVENANTS; ADDITIONAL AGREEMENTS

25

 

 

 

6.1

Affirmative Covenants

25

6.2

Negative Covenants of Five Delta

25

6.3

Access and Information

26

6.4

Confidential Information

26

6.5

Additional Covenants of Social Reality, Five Delta and the Stockholders

27

 

 

 

7.

CLOSING CONDITIONS

27

 

 

 

7.1

Conditions to the Obligations of the Stockholders to Close

27

7.2

Conditions to Social Reality's Obligation to Close

27

 

 

 

8.

TERMINATION

28

 

 

 

8.1

Termination

28

8.2

Effect of Termination

28

 

 

 

9.

RIGHT OF FIRST REFUSAL

29

 

 

 

9.1

Right of First Refusal

29

9.2

BFO Notice; Procedures to be Followed

29

9.3

Closing

30

9.4

Transfer Void; Equitable Relief

29

9.5

Exempted Transfers

30

9.6

Prohibited Transfers

31

 

 

 

10.

NON-COMPETITION; NON-SOLICITATION

31

 

 

 

11.

NOTICES

32

 

 

 








3










--------------------------------------------------------------------------------




12.

MISCELLANEOUS

32

 

 

 

12.1

Entire Agreement

32

12.2

Waiver

32

12.3

Amendment

32

12.4

Construction

32

12.5

Assignment

33

12.6

Costs and Expenses

33

12.7

Non-Impairment of Rights

33

12.8

Counterparts

33

12.9

Governing Law

33




SCHEDULES




3.3

Five Delta Derivative Securities

3.6

Five Delta Intellectual Property Rights

3.8

Five Delta Real Property

3.10

Five Delta Employee Benefits

3.11

Five Delta Tax Matters

3.12

Five Delta Financial Statements

3.13

Five Delta Contracts

3.14

Five Delta Compliance with Laws

3.15

Five Delta Adverse Changes

10.10

Exemption from Competitive Activities








4










--------------------------------------------------------------------------------

SHARE ACQUISITION AND EXCHANGE AGREEMENT




This Share Acquisition and Exchange Agreement (“Agreement”) dated December 19,
2014, is between and among Social Reality, Inc. ("Social Reality”), a
corporation organized under the laws of the State of Delaware, having an office
for the transaction of business at 456 Seaton Street, Los Angeles, CA 90013,
Five Delta, Inc., (“Five Delta”), a corporation organized under the laws of the
State of Delaware, having an office for the transaction of business at 3100
Donald Douglas Loop North, Hangar #7, Santa Monica, CA  90405, the stockholders
of Five Delta listed on the signature page and Exhibit A hereto, constituting
all of the stockholders of Five Delta (collectively, the “Stockholders” and
individually a “Stockholder”), each having an address set forth on Exhibit A
hereto, and Pearlman Schneider LLP, a limited liability partnership organized
under the laws of the State of Florida, and having an office for the transaction
of business at 2200 Corporate Boulevard, N.W., Suite 210, Boca Raton, FL  33431
(the “Escrow Agent”).




WHEREAS, the Stockholders own all of the issued and outstanding shares of Five
Delta (“Five Delta Shares”); and




WHEREAS, Social Reality desires to acquire from the Stockholders, and the
Stockholders desire to sell to Social Reality, all of the Five Delta Shares in
exchange (the “Exchange”) for the issuance by Social Reality of an aggregate of
Six Hundred Thousand (600,000) shares (the “Social Reality Shares”) of the
Social Reality Class A common stock, par value $0.001 per share (the “Social
Reality Common Stock”), making Five Delta a wholly-owned subsidiary of Social
Reality, on the terms and conditions set forth below;




WHEREAS, certain of the Social Reality Shares shall be subject to escrow and
subject to forfeiture pending the certain conditions as hereinafter set forth;
and




WHEREAS, it is the intention of the parties hereto that: (i) the Exchange shall
qualify as a transaction exempt from registration or qualification under the
Securities Act of 1933, as amended (the “Securities Act”), and (ii) the Exchange
shall qualify as a “tax-free” transaction within the meaning of Section 368 of
the Internal Revenue Code of 1986, as amended (the “Code”).




NOW, THEREFORE, in consideration of the foregoing, and the mutual terms,
covenants and conditions herein below set forth, the parties agree, as follows:




1.

DEFINITIONS AND INTERPRETATION




1.1

Definitions.  In this Agreement:




“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such Person, and the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct





5










--------------------------------------------------------------------------------

or cause the direction of the management and policies of such Person, whether
through ownership of voting securities, by contract or otherwise.




"Balance Sheet Date" means September 30, 2014;




“Business” means the use of the Facebook API platform by Five Delta to
programmatically create and control marketing campaigns.




“Closing Shares” means an aggregate of Three Hundred Thousand (300,000) Social
Reality Shares to be issued to the Stockholders in the amounts set forth
opposite their respective names on Exhibit A hereto;




"Commission" means the United States Securities and Exchange Commission;




“Escrow Shares” means an aggregate of Three Hundred Thousand (300,000) Social
Reality Shares to be issued to the Stockholders in the amounts set forth
opposite their respective names on Exhibit A hereto and deposited into escrow
with the Escrow Agent at Closing pending the satisfaction of the Post-Closing
Conditions;




"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended;




"Five Delta Financial Statements" means the unaudited financial statements for
the years ended December 31, 2013 and 2013, the Balance Sheet and the unaudited
income statement for the nine months ended September 30, 2014;




“GAAP” means U.S. generally accepted accounting principles consistently applied.




"Governmental Entity" means any federal, state or local government or any court,
administrative or regulatory agency or commission or other governmental
authority or agency, domestic or foreign;




“Gross Profit Post-Closing Condition” means after the Closing Date Five Delta
shall report a gross profit calculated in accordance with GAAP for one (1)
fiscal quarter;




"Income Tax" means any federal, state, local, or foreign income tax, including
any interest, penalty, or addition thereto, whether disputed or not;




"Income Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to any Income Tax, including any
schedule or attachment thereto, and including any amendment thereof;








6










--------------------------------------------------------------------------------

"Intellectual Property Right" means all (i) patents, patent applications, patent
disclosures and inventions, (ii) trademarks, service marks, trade dress, trade
names, URL's, logos and corporate names and registrations and applications for
registration thereof, together with all of the goodwill associated therewith,
(iii) copyrights (registered or unregistered) and copyrightable works and
registrations and applications for registration thereof, (iv) mask works and
registrations and applications for registration thereof, (v) computer software,
data, data bases and documentation thereof, (vi) trade secrets and other
confidential information (including ideas, formulas, compositions, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
know-how, manufacturing and production processes and techniques, research and
development information, drawings, specifications, designs, plans, proposals,
technical data, copyrightable works, financial and marketing plans and customer
and supplier lists and information), (vii) other intellectual property rights
and (viii) copies and tangible embodiments thereof (in whatever form or medium);




"Liability" or "Liabilities" mean any and all debts, liabilities, commitments
and obligations, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, known or unknown, whenever
or however arising (including whether arising out of any contract or tort based
on negligence or strict liability) and whether or not the same would be required
by GAAP to be reflected in financial statements or disclosed in the notes
thereto;




"Lien" means any right which (a) shall entitle any Person to terminate, amend,
accelerate or cancel any agreement, option, license or other instrument to which
Social Reality, Five Delta or any Stockholder is a party by reason of the
occurrence of (i) a violation, breach or default thereunder by Social Reality,
Five Delta or any Stockholder, as the case may be; or (ii) an event which with
or without notice or lapse of time or both would become a default thereunder; or
(b) if exercised by the holder thereof, will (i) entitle such Person to
accelerate the performance of any obligations or the payment of any sums owed by
Social Reality, Five Delta or any Stockholder, as the case may be, under any
agreement, option, license or other instrument, or (ii) result in any loss of
any benefit under, or the creation of any pledges, claims, equities, options,
liens, charges, call rights, rights of first refusal, "tag" or "drag" along
rights, encumbrances and security interests of any kind or nature whatsoever on
any of the property or assets of Social Reality, Five Delta or any Stockholder;




"Material Adverse Effect" means any effect or change that would be materially
adverse to the business, assets, condition (financial or otherwise), operating
results, operations, or business prospects of Social Reality, Five Delta or any
Stockholder, as the case may be, taken as a whole, or on the ability of any
Party to consummate timely the transactions contemplated hereby;




"Person" means a natural person, company, corporation, partnership, association,
trust or any unincorporated organization;




“PMD Post-Closing Condition” means after the Closing Date Social Reality shall
have received preferred marketing developer (PMD) status from Facebook, Inc.;








7










--------------------------------------------------------------------------------




“Post-Closing Conditions” means the Gross Profit Post-Closing Condition and the
PMD Post-Closing Condition;




"Rule 144" means Rule 144 promulgated by the Commission under the Securities
Act;




"Social Reality Reports" has the meaning attributed to such term in Section
5.10.1;




"Subsidiary" means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity's gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term "Subsidiary" shall include all Subsidiaries
of such Subsidiary;




"Tax" or "Taxes" means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not;




"Taxation Authority" means any federal, state, local or foreign governmental
agency, department or other entity which is authorized by applicable law to
assess and collect Taxes;




"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof;




“Termination Date” shall have the same meaning as in the Employment Agreement to
be entered into between Social Reality and Suchter at Closing in accordance with
the provisions of Section 7.2.8 hereof; and








8










--------------------------------------------------------------------------------

"Treas. Reg." means the regulations promulgated by the United States Department
of the Treasury under the Code, as amended.




1.2

Interpretation.




1.2.1

As used in this Agreement, unless the context clearly indicates otherwise:




(a)

words used in the singular include the plural and words in the plural include
the singular;




(b)

reference to any Person includes such person's successors and assigns, but only
if such successors and assigns are permitted by this Agreement, and reference to
a Person in a particular capacity excludes such Person in any other capacity;




(c)

reference to any gender includes the other gender;




(d)

whenever the words "include," "includes" or "including" are used in this
Agreement, they shall be deemed to be followed by the words "without limitation"
or "but not limited to" or words of similar import;




(e)

reference to any Section means such Section of this Agreement, and references in
any Section or definition to any clause means such clause of such Section or
definition;




(f)

the words "herein," "hereunder," "hereof," "hereto" and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;




(g)

reference to any agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and by this Agreement;




(h)

reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability, and reference to any particular
provision of any law shall be interpreted to include any revision of or
successor to that provision regardless of how numbered or classified;




(i)

relative to the determination of any period of time, "from" means "from and
including," "to" means "to but excluding" and "through" means "through and
including"; and








9










--------------------------------------------------------------------------------



(j)

the titles and headings of Sections contained in this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of or to affect the meaning or interpretation of this Agreement.




1.2.2

This Agreement was negotiated by the parties with the benefit of legal
representation, and no rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
apply to any construction or interpretation hereof. This Agreement shall be
interpreted and construed to the maximum extent possible so as to uphold the
enforceability of each of the terms and provisions hereof, it being understood
and acknowledged that this Agreement was entered into by the parties after
substantial negotiations and with full awareness by the parties of the terms and
provisions hereof and the consequences thereof.




1.2.3

Where a statement in this Agreement is qualified by the expression "to the best
of Social Reality’s knowledge," "to the best of Five Delta’s knowledge," "to the
best of the Stockholder’s knowledge,” "so far as Social Reality is aware," "so
far as Five Delta is aware" or "so far as the Stockholder is aware" or any
similar expression shall be deemed to include Social Reality’s, Five Delta’s or
the Stockholder’s actual knowledge and what Social Reality, Five Delta or the
Stockholder should have known after due and careful inquiry of, in the case of
Social Reality and Five Delta, the President, the members of the Board of
Directors and any relevant person(s) involved in the management of the business
of Social Reality and Five Delta.




2.

ACQUISITION OF FIVE DELTA BY SOCIAL REALITY; CLOSING; ESCROW SHARES




2.1

Exchange of the Five Delta Shares for the Social Reality Shares. On the Closing
Date, the Stockholders shall exchange, transfer and assign all of the Five Delta
Shares to Social Reality, and Social Reality shall issue and deliver to the
Stockholders the Social Reality Shares in the amounts to each Stockholder as set
forth in Exhibit A hereto, subject to the conditions of this Agreement.




2.2

Closing. Closing of the Exchange (“Closing”) shall take place at the offices of
Social Reality. All actions taken at the Closing shall be deemed to have been
taken simultaneously at the time the last of any such actions is taken or
completed. The Closing shall occur on the first business day following the
satisfaction of the closing conditions described in Section 7 herein (the
“Closing Date”) or at such other place, and on such other date, as the Parties
may agree in writing.




2.3

Stockholders’ and Five Delta Closing Deliveries. At or prior to the Closing, the
Stockholders and or Five Delta shall deliver to Social Reality the following:



(a)

incorporation or formation documents and amendments thereto, certificate of good
standing in Five Delta’s jurisdiction of incorporation;



(b)

all applicable schedules hereto;





10










--------------------------------------------------------------------------------





(c)

all minutes and resolutions of board of director and stockholder meetings in
possession of Five Delta;



(d)

all financial statements and tax returns in possession of the Company;



(e)

copies of board, and if applicable, stockholder resolutions approving this
transaction and authorizing the issuances of the shares hereto; and



(f)

any other document reasonably requested by Social Reality that it deems
necessary for the consummation of this transaction.




2.4

Social Reality's Closing Deliveries. At or prior to the Closing, Social Reality
shall deliver to the Stockholders the following:




(a)

all applicable schedules hereto; and




(b)

certificates representing Closing Shares and the Escrow Shares issued in the
denominations as set forth opposite the respective names of the Stockholders as
set forth on Exhibit A on the Closing Date, duly authorized, validly issued,
fully paid for and non-assessable. The certificates representing the Closing
Shares and the Escrow Shares will bear the following or similar legends:




“The sale, gift, hypothecation or other transfer or disposition of the shares of
Social Reality, Inc. Class A common stock represented by this certificate are
restricted by the terms of the Share Acquisition and Exchange Agreement dated
December 19, 2014 by and between the holder and Social Reality, Inc., a copy of
which is on file at the principal executive offices of Social Reality, Inc.”




2.5

Escrow Shares.  




(a)

At Closing, Mr. Brock Pierce (“Pierce”) and Mr. Dustin Suchter (“Suchter”), two
of the Stockholders (collectively, the “Escrow Stockholders”), shall deposit
with the Escrow Agent (the “Escrow Account”) certificates representing the
Escrow Shares in the amounts set forth on Exhibit A.  This Agreement and the
escrow created hereunder shall not become effective unless and until the
certificates representing the Escrow Shares has been deposited with the Escrow
Agent. During the pendency of the Escrow Account, the Escrow Agent shall hold
and keep such certificates representing the Escrow Shares in its possession and
such shares shall not be sold, assigned, transferred, pledged, or otherwise
hypothecated by it during the term of the Escrow Account.  




(b)

The Escrow Agent shall disburse the Escrow Shares, as follows:




(i)

At such time as the Gross Profit Post-Closing Condition has been satisfied in
full, on or before the second annual anniversary of the Closing, Social Reality
and the Escrow Stockholders shall provide the Escrow Agent with written notice
thereof,





11










--------------------------------------------------------------------------------

signed by Social Reality and the Escrow Stockholders, upon receipt of same the
Escrow Agent shall immediately deliver the one-half of the Escrow Shares to the
Escrow Stockholders in the amounts set forth on Exhibit A; and




(ii)

At such time as the PMD Post-Closing Condition has been satisfied in full, on or
before the second annual anniversary of the Closing, Social Reality and the
Escrow Stockholders shall provided the Escrow Agent with written notice thereof,
signed by Social Reality and the Escrow Stockholders, upon receipt of same the
Escrow Agent shall immediately deliver the one-half of the Escrow Shares to the
Escrow Stockholders in the amounts set forth on Exhibit A; or




(ii)

If the either the Gross Profit Post-Closing Conditions and/or the PMD
Post-Closing Condition have not been met prior the second annual anniversary of
the Closing, Social Reality and the Escrow Stockholders shall provide the Escrow
Agent with written notice thereof, signed by Social Reality and the Escrow
Stockholders.  In such event, the Escrow Stockholders shall forfeit any
interests in the Escrow Shares which have not previously been released in
accordance with this Section 2.5(b), the Escrow Agent shall release the all or
any remaining portion of the Escrow Shares to Social Reality and such shares
shall be cancelled and returned to the status of authorized but unissued shares
of Social Reality Common Stock.  




Upon disbursement of the Escrow Shares as set forth in this Section 2.5(b), the
Escrow Account shall terminate.




(c)

So long as the Escrow Shares remain in the Escrow Account, each of Suchter and
Pierce hereby irrevocably appoint Christopher Miglino, Chief Executive Officer
of Social Reality, as his attorney-in-fact and proxy, with full power of
substitution, for and in his name, place and stead, to attend all meetings of
stockholders of Social Reality, regular or special, whenever and wherever held,
and any and all adjournments thereof, and thereat to vote the number of Escrow
Shares set forth on Exhibit A which he would be entitled to vote if personally
present at said meetings, or any and all adjournments thereof for all purposes;
or to express consent or dissent to corporate action in writing without a
meeting in accordance with the laws of the State of Delaware for all matters
relating to Social Reality, all as fully and to the same effect as he might or
could do if personally present at said meetings or at such adjournment or
adjournments thereof or signed such writing; each of Suchter and Pierce hereby
ratifying and confirming all that said attorney and proxy may lawfully do or
cause to be done by virtue thereof.  




(d)

At any time, the Escrow Agent, in its sole discretion, may commence an action in
the nature of interpleader in any court it deems appropriate, to determine
ownership or disposition of the Escrow Shares or it may deposit the Escrow
Shares with the clerk of any appropriate court or it may retain the Escrow
Shares pending receipt of a final, nonappealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered.  During the
pendency of any such action, the Escrow Agent may suspend the performance of any
of its obligations under this Agreement until such dispute or uncertainty shall
be resolved to the sole satisfaction of Escrow Agent or until a successor Escrow
Agent shall have been appointed (as the case may be).  The Escrow Agent shall
have no liability to the parties hereto or any other





12










--------------------------------------------------------------------------------

person with respect to any such suspension of performance or disbursement into
court, specifically including any liability or claimed liability that may arise,
or be alleged to have arisen, out of or as a result of any delay in the
disbursement of funds held in the Escrow Account or any delay in or with respect
to any other action required or requested of Escrow Agent.  




(e)

The acceptance by the Escrow Agent of its duties as such under this Agreement is
subject to the following terms and conditions, which all parties to this
Agreement hereby agree shall govern and control with respect to the rights,
duties, liabilities and immunities of the Escrow Agent:




(i)

The Escrow Agent shall not be liable for any error in judgment or mistake of law
or fact, or for any action taken or omitted to be taken by it, or any action
suffered by it to be taken or omitted by it, in good faith and in the exercise
of its own best judgment.  The Escrow Agent shall not be liable for any delay in
delivering Escrow Shares as required hereby, absent its own gross negligence or
willful misconduct;




(ii)

The Escrow Agent may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent other than itself), statement, instrument,
report or other paper or document (not only as to its due execution and validity
and effectiveness of its provisions, but also as to the truth and acceptability
of any information therein contained) which is believed by the Escrow Agent to
be genuine and to be signed or presented by the proper person or persons;  




(iii)

The Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by Social Reality, Five Delta and
the Stockholders and, if the duties or rights of the Escrow Agent are affected
by any such modification of or waiver under this Agreement, unless the Escrow
Agent shall have given its prior written consent thereto;




(iv)

The Escrow Agent acts hereunder as a depositary only, and shall not be
responsible for the sufficiency or accuracy, the form of, or the execution,
validity, value or genuineness of any document or property received, held or
delivered by it hereunder, or of any signature or endorsement thereon, or for
any lack of endorsement thereon, or for any description therein, nor shall the
Escrow Agent be responsible or liable in any respect on account of the identity,
authority or rights of the persons executing or delivering or purporting to
execute or deliver any document or property paid or delivered by the Escrow
Agent pursuant to the provisions hereof.  The Escrow Agent shall be entitled to
rely upon the notices to be provided to it pursuant to Section 2.5(b) hereof and
shall have no responsibility to independently ascertain if the Post-Closing
Conditions have or have not been satisfied;




(v)

The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from Social Reality, Five Delta and the Stockholders,
that a fact or an event by reason of which an action would or might be taken by
the Escrow Agent does not exist or has not occurred, without incurring liability
for any action taken or





13










--------------------------------------------------------------------------------

omitted, in good faith and in the exercise of its own best judgment, in reliance
upon such assumption;




(vi)

The Escrow Agent shall be indemnified and held harmless by Social Reality, Five
Delta and the Stockholders, and each of their respective officers, directors,
stockholders, employees, agents and Affiliates, upon demand by the Escrow Agent,
from and against any claims, demands, losses, damages, liabilities, costs and
expenses, including counsel fees and disbursements, (collectively, “Damages”)
suffered by the Escrow Agent in connection with any action, suit or other
proceeding involving any claim, or in connection with any claim or demand, which
in any way directly or indirectly arises out of or relates to this Agreement,
the services of the Escrow Agent hereunder, the monies or other property held by
it hereunder or any such Damages.  Promptly after the receipt by the Escrow
Agent of notice of any demand or claim or the commencement of any action, suit
or proceeding, the Escrow Agent shall, if a claim in respect thereof shall be
made against the other parties hereto, notify such parties thereof in writing;
but the failure by the Escrow Agent to give such notice shall not relieve any
party from any liability which such party may have to the Escrow Agent
hereunder, except to the extent of actual prejudice demonstrated by such party.
 The obligations of Social Reality, Five Delta and the Stockholders under this
Section 2.5(e)(vi) shall survive any termination of this Agreement and the
resignation or removal of the Escrow Agent;




(vii)

From time to time on and after the date hereof, the parties shall deliver or
cause to be delivered to the Escrow Agent such further documents and instruments
and shall do or cause to be done such further acts as the Escrow Agent shall
reasonably request (it being understood that the Escrow Agent shall have no
obligation to make such request) to carry out more effectively the provisions
and purposes of this Agreement, to evidence compliance herewith or to assure
itself that it is protected in acting hereunder;




(viii)

The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by its giving the other parties hereto prior written
notice of at least seven (7) business days.  As soon as practicable after its
resignation, the Escrow Agent shall turn over to a successor escrow agent
appointed by the other parties hereto, jointly, all of the Escrow Shares held
hereunder upon presentation of the document appointing the new escrow agent and
its acceptance thereof.  If no new escrow agent is so appointed within the seven
(7) day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Shares with any court it deems appropriate;




(ix)

The Escrow Agent may consult with, and obtain advice from, legal counsel in the
event of any dispute or question as to the construction of any of the provisions
hereof or its duties hereunder, and it shall incur no liability and shall be
fully protected in acting in good faith in accordance with the opinion and
instructions of such counsel, other than itself;




(x)

The Escrow Agent is authorized, in its sole discretion, to comply with orders
issued or process entered by any court with respect to the Escrow Shares,
without determination by the Escrow Agent of such court’s jurisdiction in the
matter.  If any portion of the Escrow Shares is at any time attached, garnished
or levied upon under any court





14










--------------------------------------------------------------------------------

order, or in case the payment, assignment, transfer, conveyance or delivery of
any such property shall be stayed or enjoined by any court affecting such
property or any part thereof, then and in any such event, the Escrow Agent is
authorized, in its sole discretion, to rely upon and comply with any such order,
writ, judgment or decree which it is advised by legal counsel selected by it
(other than itself) is binding upon it without the need for appeal or other
action; and if the Escrow Agent complies with any such order, writ, judgment or
decree, it shall not be liable to any of the parties hereto or to any other
person or entity by reason of such compliance even though such order, writ,
judgment or decree may be subsequently reversed, modified, annulled, set aside
or vacated; and




(xi)

The parties acknowledge that the Escrow Agent has acted as counsel to Social
Reality in various matters, including in connection with the Exchange
contemplated by this Agreement, and has prepared this Agreement, and may
continue to act as counsel to Social Reality during and following the term of
this Agreement.  All parties to this Agreement waive any conflicts that exist or
may arise by reason of such representation; provided, however, that the Escrow
Agent shall ensure that the Escrow Shares are under the sole control of the
Escrow Agent.




(f)

The fees of the Escrow Agent shall be paid by Social Reality.  The obligations
under this Section 2.5 shall survive any termination of this Agreement and the
resignation or removal of Escrow Agent.




3.

REPRESENTATIONS AND WARRANTIES OF FIVE DELTA




Five Delta hereby warrants and represents to Social Reality, as of the date of
this Agreement and with the same force and effect on the Closing Date as if then
made, as follows:




3.1

Power and Authority. Five Delta is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware, and has
the corporate power and authority to carry on its business as now conducted and
to own, lease and operate its properties and assets. Five Delta is duly
qualified or licensed to transact business as a foreign corporation in good
standing in the states of the United States and/or foreign jurisdictions where
the character of its assets or the nature or conduct of its business requires it
to be so qualified or licensed. Five Delta has all requisite corporate power and
authority to execute and deliver this Agreement and each instrument to be
executed and delivered by Five Delta in connection with the Closing, to perform
its obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and each
instrument required hereby to be executed and delivered by Five Delta prior to
or at the Closing, the performance of its obligations hereunder and thereunder
and the consummation by Five Delta of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of Five Delta, and no other corporate proceedings on the part of Five Delta are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed by Five
Delta, and, assuming this Agreement has been duly executed by Social Reality,
this Agreement constitutes a valid and binding agreement of Five Delta,
enforceable against Five Delta in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar





15










--------------------------------------------------------------------------------

laws of general applicability relating to or affecting creditors' rights and to
general equity principles.




3.2

Consents and Approvals. The execution and performance of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions of this Agreement will not (a) conflict with or violate the
Amended and Restated Certificate of Incorporation and Bylaws of Five Delta, (b)
conflict with or violate any statute, ordinance, rule, regulation, judgment,
order, writ, injunction, decree or law applicable to Five Delta, or by which
either Five Delta or its properties or assets may be bound or affected, or (c)
result in a violation or breach of or constitute a default (or an event which
with or without notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in any loss of any benefit under, any contract,
agreement or arrangement to which Five Delta is a party, or the creation of
Liens on any of the property or assets of Five Delta.  No consent, approval,
order or authorization of, or registration, declaration or filing with, any
Governmental Entity, is required by Five Delta in connection with the execution
of this Agreement or the consummation by it of the transactions contemplated
hereby, except for such other consents, approvals, orders, authorizations,
registrations, declarations or filings, the failure of which to obtain would not
individually or in the aggregate have a Material Adverse Effect.




3.3

Authorized and Issued Capital Stock. Five Delta is authorized, pursuant to its
incorporation and or formation documents, to issue twenty million (20,000,000)
shares of common stock, $0.001 par value, and two million five hundred thousand
(2,500,000) shares of blank check preferred stock, $0.001 par value, all of
which have been designated as Series A Preferred Stock (“Five Delta Series A”).
As of the date hereof two million (2,000,000) shares of Five Delta's common
stock and two hundred sixty thousand (260,000) shares of Five Delta Series A are
issued and outstanding, all of which are owned by the Stockholders.  All of the
outstanding Five Delta Shares are issued on an uncertificated basis.  The Five
Delta Shares have been duly authorized, are duly and validly issued, fully paid,
and nonassessable, and are free of any Lien, encumbrance or restrictions on
transfer other than restrictions on transfer under this Agreement, and under
applicable state and federal securities laws.  There is no outstanding security
of any kind convertible into or exchangeable for shares or equity ownership
interest in Five Delta other than as set forth on Schedule 3.3 hereto, which
such options shall be cancelled by Five Delta prior to the Closing Date.
 Suchter and Pierce jointly and severally indemnify and hold Social Reality
harmless against any claims made by any third parties claiming ownership of any
security of any kind convertible into or exchangeable for shares or equity
ownership interest in Five Delta following the Closing Date, and shall satisfy
any such claim through a transfer of Social Reality Shares owned by them.




3.4

Subsidiaries. Five Delta owns no subsidiaries, and on the Closing Date, Five
Delta shall not own, or be a party to any agreement to own, any securities of
any other corporation, or any other entity or business association of whatever
kind.




3.5

Undisclosed Liabilities. As of the Closing Date, Five Delta has no debts,
Liabilities or obligations of any nature (whether accrued, absolute, contingent,
direct, indirect, unliquidated or otherwise and whether due or to become due)
arising out of transactions entered





16










--------------------------------------------------------------------------------

into on or prior to the Closing Date, or any transaction, series of
transactions, action or inaction occurring on or prior to the Closing Date, or
any state of facts or condition existing on or prior to the Closing Date
(regardless of when such liability or obligation is asserted) except such debts,
Liabilities or obligations that have been disclosed to Social Reality in this
Agreement or in the Five Delta Financial Statements.




3.6

Intellectual Property.




3.6.1

The activities of Five Delta (or of any licensee under any license granted by
Five Delta) do not infringe or are not likely to infringe on any Intellectual
Property Rights of any third party and no claim has been made, has been
threatened, or is likely to be made or threatened, against Five Delta or any
such licensee in respect of such infringement.




3.6.2

Details of all registered Intellectual Property Rights (including applications
to register the same) and all commercially significant unregistered Intellectual
Property Rights owned or used by Five Delta are set out in Schedule 3.6.




3.6.3

Five Delta does not, as of the date hereof, use in its Business any Intellectual
Property Rights, other than the Intellectual Property Rights identified on
Schedule 3.6, and is under no obligation to pay license fees or royalties for
any Intellectual Property Rights other than those identified on said Schedule.




3.7

Personal Property. Five Delta has good and marketable title to, or in the case
of leased or licensed personal property, it has valid leasehold or license
interests in, all Personal Property, except for properties and assets sold since
the Balance Sheet Date in the ordinary course of business consistent with past
practices. None of such Personal Property is subject to any Liens, other than:




3.7.1

Liens that do not materially detract from the value of the Personal Property as
now used, or materially interfere with any present or intended use of the
Personal Property; or




3.7.2

Liens reflected on the Five Delta Financial Statements.




3.7.3

Each item of Personal Property has no material defects, is in good operating
condition and repair (ordinary wear and tear excepted), and is generally
adequate for the uses to which it is being put.




3.8

Real Property.




3.8.1

None of the real property is owned by Five Delta. All of the Real Property is
leased by Five Delta as leasee or subleasee. Schedule 3.8 sets forth all leases
and subleases of the Real Property leased by Five Delta (the "Leases"), true and
correct copies of which have been previously provided to Social Reality.








17










--------------------------------------------------------------------------------



3.8.2

The Leases are valid, binding and enforceable in accordance with their
respective terms, and there does not exist under any such Lease any default by
Five Delta or, to Five Delta's and each Stockholder’s knowledge, by any other
Person, or any event that, with notice or lapse of time or both, would
constitute a default by Five Delta or, to Five Delta's and each Stockholder’s
knowledge, by any other Person. Five Delta has delivered to Social Reality
complete and accurate copies of all Leases, including all amendments and
agreements related thereto. All rent and other charges currently due and payable
under the Leases have been paid.




3.9

Litigation and Complaints.




3.9.1

Five Delta is not engaged in any litigation or arbitration proceedings, and
there are no such proceedings pending or, to the knowledge of Five Delta and
each Stockholder, threatened against or by Five Delta. To the best of Five
Delta's and each Stockholder’s knowledge, there are no matters or circumstances
which are likely to give rise to any litigation or arbitration proceedings by or
against Five Delta.




3.9.2

Five Delta is not subject to any investigation, inquiry or enforcement
proceedings or processes by any Governmental Entity, and to the best of Five
Delta's and each Stockholder’s knowledge, there are no matters or circumstances
which are likely to give rise to any such investigation, inquiry, proceedings or
process.




3.10

Employees; Benefits.




3.10.1

There are no outstanding offers (whether accepted or not) of employment made to
any Person by Five Delta other than as set forth on Schedule 3.10 hereto.




3.10.2

Five Delta is not party to or bound by any collective bargaining, shop or
similar agreements.




3.10.3

Except as set forth on Schedule 3.10 hereto, Five Delta does not have any
"employee benefit plans" including, but not limited to, bonus, pension, profit
sharing, deferred compensation, incentive compensation, excess benefit, stock,
stock option, severance, termination pay, change in control or other employee
benefit plans, programs or arrangements, whether written or unwritten, qualified
or unqualified, funded or unfunded, currently maintained, or contributed to, or
required to be maintained or contributed to, by Five Delta (each of which is
referred to as a "Benefit Plan" and all of which are collectively referred to as
the "Benefit Plans"), other than the employment contracts, medical, dental,
vision, disability, life insurance and or vacation benefits.




3.11

Tax Matters.




3.11.1

Five Delta has filed, all federal Income Tax Returns and all other material Tax
Returns that it was required to file since the date of its organization.




3.11.2

To the best of Five Delta's and each Stockholder’s knowledge, Five Delta has
paid all Taxes that it was required to pay since the date of its organization.





18










--------------------------------------------------------------------------------




3.11.3

Five Delta is not currently the beneficiary of any extension of time within
which to file any Tax Return.




3.11.4

To the best of Five Delta's and each Stockholder’s knowledge, there are no Liens
for Taxes (other than Taxes not yet due and payable) upon any of the assets of
Five Delta.




3.11.5

There is no material dispute or claim concerning any Tax liability of Five Delta
either (i) claimed or raised by any Taxation Authority in writing or (ii) as to
which Five Delta has knowledge, except for those reflected on the Five Delta
Financial Statements or identified in Schedule 3.11 hereof.




3.12

Financial Statements. Schedule 3.12 contains copies of the Five Delta Financial
Statements.




3.13

Contracts.  A copy of each of the material contracts, instruments, agreements,
or understandings, whether written or oral, to which Five Delta is a party that
relates to or affects the assets or operations of Five Delta or to which Five
Delta’s assets or operations may be bound or subject (collectively, the
“Contracts”), has been provided to Social Reality, a list of which is attached
hereto as Schedule 3.13.  Each of the Contracts is a valid and binding
obligation of Five Delta and in full force and effect, except for where the
failure to be in full force and effect would not, individually or in the
aggregate, have a Material Adverse Effect. For purposes of this Agreement a
material contract shall be any contract or agreement involving consideration in
excess of $10,000.  There are no existing defaults by Five Delta thereunder or,
to the knowledge of Five Delta or the Stockholders, by any other party thereto,
which defaults, individually or in the aggregate, would have a Material Adverse
Effect.




3.14

Compliance with Laws. Except as set forth on Schedule 3.14, Five Delta is
conducting its business or affairs in material compliance with applicable law,
ordinance, rule, regulation, court or administrative order, decree or process,
or any requirement of insurance carriers.  Five Delta has received any notice of
violation or claimed violation of any such law, ordinance, rule, regulation,
order, decree, process or requirement.




3.15

No Adverse Changes.  Except as set forth on Schedule 3.15, since August 31,
2014, there has not been (a) any material adverse change in the business,
prospects, the financial or other condition, or the respective assets or
Liabilities of Five Delta as reflected in the Five Delta Financial Statements,
(b) any material loss sustained by Five Delta, including, but not limited to any
loss on account of theft, fire, flood, explosion, accident or other calamity,
whether or not insured, which has materially and adversely interfered, or may
materially and adversely interfere, with the operation of Five Delta’s business,
or (c) to the knowledge of Five Delta and the Stockholders, any event, condition
or state of facts, including, without limitation, the enactment, adoption or
promulgation of any law, rule or regulation, the occurrence of which materially
and adversely does or would affect the results of operations or the business or
financial condition of Five Delta. Five Delta is, and on the Closing Date will
be, a preferred marketing developer (PMD) of Facebook, Inc.  Five Delta has not
received notice from





19










--------------------------------------------------------------------------------

Facebook, Inc. that it intends to suspend or discontinue Five Delta’s PMD
status, nor has Facebook, Inc., or any of Five Delta’s other partners advised
Five Delta, orally or in writing, that any such partner intends to discontinue
its current relationship with Five Delta, the occurrence of which would have a
Material Adverse Effect on Five Delta, nor, to the knowledge of Five Delta and
the Stockholders, is any such notice pending or threatened.




3.16

Insurance.  Five Delta maintains insurance against all risks customarily insured
against by companies in its industry.  All such policies are in full force and
effect, and Five Delta has not received any notice from any insurance company
suspending, revoking, modifying or canceling (or threatening such action) any
insurance policy issued to Five Delta.




3.17

Incorporation or Formation Documents; Minute Books.  The copies of the
incorporation or formation documents of Five Delta, and all amendments to each
are true, correct and complete.  The minute book of Five Delta contain true and
complete records of all meetings and consents in lieu of meetings of their Board
of Directors (and any committees thereof), or similar governing bodies, since
the time of their respective organization.  The stock records of Five Delta are
true, correct and complete.




3.18

Brokers.  All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried without the intervention of any Person in
such a manner as to give rise to any valid claim by any Person against Five
Delta or any Stockholder for a finder’s fee, brokerage commission or similar
payment.




4.

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS




Each Stockholder hereby warrants and represents to Social Reality, as of the
date of this Agreement and with the same force and effect on the Closing Date as
if then made, as follows:




4.1

Power and Authority. The execution and delivery of this Agreement and each
instrument required hereby to be executed and delivered by each Stockholder
prior to or at the Closing, the performance of each Stockholder's obligations
hereunder and thereunder and the consummation by the Stockholder of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of each Stockholder, and no other proceedings on
the part of the Stockholder is necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed by each Stockholder, and, assuming this Agreement has been
duly executed by Five Delta and Social Reality, this Agreement constitutes a
valid and binding agreement of each Stockholder, enforceable against each
Stockholder in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, and similar laws of general applicability relating to or
affecting creditors' rights and to general equity principles.




4.2

Ownership of Five Delta Shares.  The Stockholder is the sole record and
beneficial owner of the Five Delta Shares, all of which Five Delta Shares are
owned free and clear of all Liens, and have not been sold, pledged, assigned or
otherwise transferred except pursuant to this Agreement.  The Five Delta Shares
are held by the Stockholder on an





20










--------------------------------------------------------------------------------

uncertificated basis.  There are no outstanding subscriptions, rights, options,
warrants or other agreements obligating the Stockholder to sell or transfer to
any third person any of the Five Delta Shares owned by the Stockholder, or any
interest therein.  The Stockholder has full power and authority to exchange,
transfer and deliver to Social Reality the Five Delta Shares.




4.3

Consents and Approvals. The execution and performance of this Agreement does
not, and the consummation of the transactions contemplated hereby and compliance
with the provisions of this Agreement will not (a) conflict with or violate any
statute, ordinance, rule, regulation, judgment, order, writ, injunction, decree
or law applicable to the Stockholder, or (b) by which either the Stockholder or
his properties or assets may be bound or affected, or result in a violation or
breach of or constitute a default (or an event which with or without notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
any loss of any benefit under, any contract, agreement or arrangement to which
the Stockholder is a party, or the creation of Liens on any of the properties or
assets of the Stockholder. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity, is required
by the Stockholder in connection with the execution of this Agreement by the
Stockholder or the consummation by him of the transactions contemplated hereby,
except for such other consents, approvals, orders, authorizations,
registrations, declarations or filings, the failure of which to obtain would not
individually or in the aggregate have a Material Adverse Effect.




4.4

Investment Representations.




4.4.1 Each Stockholder is acquiring the Social Reality Shares for his own
account with the present intention of holding such securities for purposes of
investment, and that they each have no intention of distributing such Social
Reality Shares or selling, transferring or otherwise disposing of such Social
Reality Shares in a public distribution, in any of such instances, in violation
of the federal securities laws of the United States of America.  




4.4.2 The Stockholder understands that (a) the Social Reality Shares are
"restricted securities," as defined in Rule 144; (b) such Social Reality Shares
have not been registered under the Securities Act, and are being or will be
issued in reliance on exemptions for private offerings contained in Section
4(a)(2) of the Securities Act; (c) the Social Reality Shares may not be
distributed, re-offered or resold except through a valid and effective
registration statement or pursuant to a valid exemption from the registration
requirements under the Securities Act; and (d) until such time as the Social
Reality Shares become eligible for sale by it, either pursuant to the
registration of such shares under the Securities Act, or pursuant to a valid
exemption from such registration, the certificates evidencing the Social Reality
Shares shall contain the following legends:




"The shares of common stock evidenced by this certificate have not been
registered under the Securities Act of 1933, as amended (the "Act"). Such shares
may not be sold, transferred, pledged, hypothecated or otherwise disposed of
unless they have been so registered or the issuer of such shares shall have
received an opinion of counsel satisfactory to it to the





21










--------------------------------------------------------------------------------

effect that registration thereof for purposes of transfer is not required under
the Act or the securities laws of any state."




"THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A LOCK UP AGREEMENT DATED DECEMBER 19,
2014, BETWEEN THE ISSUER AND THE STOCKHOLDER LISTED ON THE FACE HEREOF. A COPY
OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE ISSUER AND WILL BE
PROVIDED TO THE HOLDER HEREOF UPON REQUEST. NO TRANSFER OF SUCH SECURITIES WILL
BE MADE ON THE BOOKS OF THE ISSUER UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE
WITH THE TERMS OF SUCH LOCK UP AGREEMENT."




4.4.3

Each Stockholder is fully aware of the restrictions on sale, transferability and
assignment of the Social Reality Shares, and that they must bear the economic
risk of retaining ownership of such securities for an indefinite period of time.
Each Stockholder is aware that (a) the Social Reality Shares will not be
registered under the Securities Act; and (b) because the issuance of the Social
Reality Shares has not been registered under the Securities Act, an investment
in the Social Reality Shares cannot be readily liquidated if the Stockholders
desire to do so, but rather may be required to be held indefinitely.




4.5

Information on Stockholders.  Each Stockholder is an “accredited investor,” as
such term is defined in Regulation D promulgated under the Securities Act, or is
otherwise experienced in investments and business matters, has made investments
of a speculative nature and has such knowledge and experience in financial, tax
and other business matters as to enable him to evaluate the merits and risks of,
and to make an informed investment decision with respect to, this Agreement.
 Each Stockholder understands that his acquisition of the Social Reality Shares
is a speculative investment, and each Stockholder represents that he is able to
bear the risk of such investment for an indefinite period, and can afford a
complete loss thereof.




4.6

Access to Counsel.  Each Stockholder acknowledges that, in executing this
Agreement, he has had the opportunity to seek the advice of independent legal
and/or tax counsel, and has read and understood all of the terms and provisions
of this Agreement.




5.

REPRESENTATIONS AND WARRANTIES OF SOCIAL REALITY




Social Reality hereby warrants and represents to the Stockholders, as of the
date of this Agreement and with the same force and effect on the Closing Date as
if then made, as follows:




5.1

Power and Authority of Social Reality. Social Reality is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, and has the corporate power and authority to carry on its business as
now conducted and to own, lease and operate its properties and assets. Social
Reality is duly qualified or licensed to transact





22










--------------------------------------------------------------------------------

business as a foreign corporation in good standing in the states of the United
States and foreign jurisdictions where the character of its assets or the nature
or conduct of its business requires it to be so qualified or licensed. Social
Reality has all requisite corporate power and authority to execute and deliver
this Agreement and each instrument to be executed and delivered by Social
Reality in connection with the Closing, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and each instrument required hereby to
be executed and delivered by Social Reality prior to or at the Closing, the
performance of its obligations hereunder and thereunder and the consummation by
Social Reality of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of Social
Reality, and no other corporate proceedings on the part of Social Reality are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed by
Social Reality, and, assuming this Agreement is duly executed by the
Stockholders and Five Delta, this Agreement constitutes a valid and binding
agreement of Social Reality, enforceable against Social Reality in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors' rights and to general equity principles.




5.2

Consents and Approvals. The execution and performance of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions of this Agreement will not (a) conflict with or violate the
Certificate of Incorporation or Bylaws of Social Reality, (b) conflict with or
violate any statute, ordinance, rule, regulation, judgment, order, writ,
injunction, decree or law applicable to Social Reality, or by which Social
Reality or its properties or assets may be bound or affected, or (c) result in a
violation or breach of or constitute a default (or an event which with or
without notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in any loss of any benefit under, any contract, agreement or
arrangement to which Social Reality is a party, or the creation of Liens on any
of the property or assets of Social Reality, other than the outstanding warrants
and options previously disclosed in the Social Reality Reports. No consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Entity is required by Social Reality in connection with
the execution of this Agreement by Social Reality or the consummation by it of
the transactions contemplated hereby, except for consents, approvals, orders,
authorizations, registrations, declarations or filings, the failure of which to
obtain would not individually or in the aggregate have a Material Adverse
Effect.




5.3

Litigation; Complaints; Government Inquiries.




5.3.1

Social Reality is not engaged in any litigation or arbitration proceedings,
except as identified in the Social Reality Reports (as hereinafter defined), and
there are no other such proceedings pending or, to the knowledge of Social
Reality, threatened against or by Social Reality. To the best of Social
Reality's knowledge, there are no matters or circumstances which are likely to
give rise to any additional litigation or arbitration proceedings by or against
Social Reality.








23










--------------------------------------------------------------------------------



5.3.2

Social Reality is not subject to any investigation, inquiry, unresolved SEC
comments or enforcement proceedings or processes by any Governmental Entity, and
to the best of Social Reality's knowledge, there are no matters or circumstances
which are likely to give rise to any such investigation, inquiry, proceedings or
process.




5.4

Financial Statements. The balance sheet of Social Reality at December 31, 2013
and the related statements of operations, stockholders’ equity and cash flows
for the fiscal year then ended, including the notes thereto, as audited by RBSM
LLP, certified public accountants and the unaudited balance sheet of the Social
Reality at September 30, 2014, and the related consolidated statements of
operations, stockholders’ equity and cash flows for the six month period then
ended prepared by the Social Reality’s management (collectively, the “Social
Reality Financial Statements”) are contained in the Social Reality Reports.




5.5

Compliance with Laws. Except as set forth in the Social Reality Reports, Social
Reality is conducting its business or affairs in material compliance with
applicable law, ordinance, rule, regulation, court or administrative order,
decree or process, or any requirement of insurance carriers.  Social Reality has
received any notice of violation or claimed violation of any such law,
ordinance, rule, regulation, order, decree, process or requirement.




5.6

No Adverse Changes.  Since September 30, 2014, there has not been (a) any
material adverse change in the business, prospects, the financial or other
condition, or the respective assets or Liabilities of Social Reality as
reflected in the Social Reality Financial Statements, (b) any material loss
sustained by Social Reality, including, but not limited to any loss on account
of theft, fire, flood, explosion, accident or other calamity, whether or not
insured, which has materially and adversely interfered, or may materially and
adversely interfere, with the operation of Social Reality’s business, or (c) to
the knowledge of Social Reality, any event, condition or state of facts,
including, without limitation, the enactment, adoption or promulgation of any
law, rule or regulation, the occurrence of which materially and adversely does
or would affect the results of operations or the business or financial condition
of Social Reality.




5.7

Exchange Act Reports.  Social Reality has filed with the Commission all forms,
reports, schedules, statements and other documents required to be filed by it
pursuant to Section 13 or 15 of the Exchange Act (as such documents have been
amended since the time of their filing, collectively, the "Social Reality
Reports"). As of their respective dates or, if amended, as of the date of the
last such amendment, the Social Reality Reports, including, without limitation,
any financial statements or schedules included therein, to the best of Social
Reality's knowledge, complied in all material respects with the Securities Act
or the Exchange Act, as the case may be, and the rules and regulations of the
Commission promulgated thereunder applicable to such Social Reality Reports, and
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.




5.8

Trading.  The Social Reality Common Stock is currently quoted on the OTCQB Tier
of the OTC Markets and Social Reality has received no notice that its Common
Stock is subject to being discontinued from quotation thereon.





24










--------------------------------------------------------------------------------




6.

COVENANTS; ADDITIONAL AGREEMENTS




6.1

Affirmative Covenants.  Prior to the Closing Date or the earlier termination of
this Agreement, pursuant to Section 8 hereof, unless otherwise specifically
provided in this Agreement or consented to in writing by Social Reality, the
Stockholders and Five Delta, Social Reality and Five Delta each shall: (i)
operate its Business and conduct its affairs only in the usual and ordinary
course consistent with past practices, and in such manner as shall be consistent
with all representations and warranties of Social Reality and Five Delta so that
the same remain true and accurate as of the Closing Date; (ii) preserve
substantially intact its business organization, maintain its rights and
franchises, use its reasonable efforts to retain the services of its officers
and key employees and maintain its relationships with its customers and
suppliers.




6.2

Negative Covenants of Five Delta.  Except as specifically provided in this
Agreement or otherwise consented to in writing by Social Reality (which consent
shall not be unreasonably withheld) from the date of this Agreement until the
Closing Date, or until the earlier termination of this Agreement, Five Delta
shall not do any of the following:




(a)

(i) increase the compensation payable or to become payable to any director of
officer; (ii) grant any severance or termination pay to, or enter into any
employment or severance agreement with, any director, officer or employee; or
(iii) establish, adopt, enter into, or amend, any Benefit Plan except as may be
required by applicable Law except in any case for customary bonus or increases
in the ordinary course of business or as required by  contract;




(b)

declare, set aside or pay any dividend on, or make any other distribution in
respect of, outstanding shares of capital stock;




(c)

(i) redeem, purchase or otherwise acquire any shares of its capital stock or any
securities or obligations convertible into or exchangeable for any shares of its
capital stock, or any options, warrants or conversion or other rights to acquire
any shares of its capital stock or any such securities or obligations; (ii)
effect any reorganization or recapitalization; or (iii) split, combine or
reclassify any of its capital stock or issue or authorize or propose the
issuance of any other securities.




(d)

acquire or agree to acquire, by merging or consolidating with, by purchasing an
equity interest in or a portion of the assets of, or in any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets of any other person;




(e)

sell, lease, exchange, mortgage, pledge, transfer or otherwise dispose of, or
agree to sell, lease, exchange, mortgage, pledge, transfer or otherwise dispose
of, any of its material assets, except for dispositions of assets in the
ordinary course of business and consistent with past practice;








25










--------------------------------------------------------------------------------



(f)

initiate, solicit, encourage (including by way of furnishing information or
assistance), or take any other action to facilitate, any inquiries or the making
of any proposal that constitutes, or may reasonably be expected to lead to, any
competing transaction, or enter into discussions or negotiate with any person or
entity in furtherance of such inquires or otherwise with respect to a competing
transaction, or agree to or endorse any competing transaction, or authorize or
permit any of the officers, directors or employees of Five Delta or any
investment banker, financial advisor, attorney, accountant or other
representative retained by Five Delta to take any such action;  




(g)

propose or adopt any amendments to its Amended and Restated Certificate of
Incorporation or Bylaws;




(h)

incur any obligation for borrowed money or purchase money indebtedness, whether
or not evidenced by a note, bond, debenture or similar instrument, except in the
ordinary course of business consistent with past practice;  




(i)

(i) change any of its methods of accounting in effect at August 31, 2014 (ii)
make or rescind any express or deemed election relating to taxes, or (iii)
change any of its methods of reporting income or deductions for federal Income
Tax purposes from those employed in the preparation of the federal Income Tax
Returns for the taxable year ended December 31, 2013, except, in the case of
clause (i) or (ii) as may be required by Law or generally accepted accounting
principles;




(j)

agree in writing or otherwise to do any of the foregoing.




6.3

Access and Information.  Social Reality and Five Delta shall:  (i) provide to
each party and its officers, directors, employees, accountants, consultants,
legal counsel, agents and other representatives (collectively, the
"Representatives") reasonable access at reasonable times upon reasonable prior
notice to the officers, employees, agents, properties, offices and other
facilities of the other party and to the books and records thereof; (ii) furnish
promptly to the other party and their representatives such information
concerning the business, properties, contracts, records and personnel of the
other party (including, without limitation, financial, operating and other data
and information) as may be reasonably requested, from time to time, by such
party; each party shall keep such information confidential in accordance with
the terms of Section 6.4.




6.4

Confidential Information. In connection with the negotiation of this Agreement
and the consummation of the transactions contemplated hereby, each party hereto
will have access to data and confidential information relating to the other
party.  Each party hereto shall treat such data and information as confidential,
preserve the confidentiality thereof and not duplicate or use such data or
information, except in connection with the transactions contemplated hereby, and
in the event of the termination of this Agreement for any reason whatsoever,
each party hereto shall return to the other all documents, work papers and other
material (including all copies thereof) obtained in connection with the
transactions contemplated hereby and will use reasonable efforts, including
instructing its employees who have had access to such information, to keep
confidential and not to use any such data or information; provided,





26










--------------------------------------------------------------------------------

however, that such obligations shall not apply to any data and information (i)
which at the time of disclosure, is available publicly, (ii) which, after
disclosure, becomes available publicly through no fault of the receiving party,
(iii) which the receiving party knew or to which the receiving party had access
prior to disclosure by the disclosing party, (iv) which is required by law,
regulation or exchange rule, or in connection with legal process, to be
disclosed, (v) which is disclosed by a receiving party to its attorneys or
accountants, who shall respect the above restrictions, or (vi) which is obtained
in connection with any Tax matters and is disclosed in connection with the
filing of Tax Returns or claims for refund or in conducting an audit or other
proceeding.




6.5

Additional Covenants of Social Reality, Five Delta and the Stockholders.  Until
the Closing Date or earlier termination of this Agreement, Social Reality, Five
Delta and the Stockholders shall not take or agree in writing or otherwise take
any action which would make any of the representations or warranties of Social
Reality or Five Delta or the Stockholders contained in this Agreement untrue or
incorrect or prevent Social Reality or Five Delta or the Stockholders from
performing or causing or cause Social Reality, Five Delta and the Stockholders
not to perform their covenants hereunder.




7.

CLOSING CONDITIONS




7.1

Conditions to the Obligations of the Stockholders Close. The obligation of the
Stockholders to consummate the transactions contemplated hereby at the Closing
is subject to the fulfillment to the satisfaction of the Stockholders, or the
waiver by the Stockholders, at or prior to the Closing of each of the following
conditions:




7.1.1

Each of the representations and warranties of Social Reality contained in
Article 5 shall be true, correct and complete on and as of the Closing Date as
though then made.



7.1.2

That the parties shall have performed or complied with all agreements, terms and
conditions required by this Agreement to be performed or complied with by them
prior to or at the time of the Closing.



7.1.3

No material adverse change shall have occurred in the financial, business or
trading conditions of Social Reality from the date hereof up to and including
the Closing Date.




7.2

Conditions to Social Reality's Obligation to Close. The obligation of Social
Reality to consummate the transactions contemplated hereby at the Closing is
subject to the fulfillment to the satisfaction of Social Reality, or the waiver
by Social Reality, at or prior to the Closing, of each of the following
conditions:




7.2.1

Each of the representations and warranties of Five Delta contained in Article 3,
and each of the representations and warranties of the Stockholders contained in
Article 4 shall be true, correct and complete on and as of the Closing Date as
though then made.





27










--------------------------------------------------------------------------------





7.2.2

That the parties shall have performed or complied with all agreements, terms and
conditions required by this Agreement to be performed or complied with by them
prior to or at the time of the Closing.



7.2.3

No material adverse change shall have occurred in the financial or business
conditions of Five Delta from the date hereof up to and including the Closing
Date.




7.2.4

All third party and other consents required for the Exchange shall have been
obtained.




7.2.5

No action, suit or proceeding shall have been instituted or, to the knowledge of
Five Delta or the Stockholders, be pending or threatened before any court or
other governmental body by any public agency or governmental authority seeking
to restrain, enjoin or prohibit the Exchange or to seek damages or other relief
in connection therewith against the Stockholders or Five Delta.




7.2.6

Social Reality’s independent registered public accounting firm shall have
determined, in its sole discretion, that such audited financial statements of
Five Delta as are deemed necessary to comply with Social Reality’s disclosure
obligations under the rules and regulations of the Commission can be prepared
within the scope and timeframe prescribed therein.




7.2.7

The Amended Stockholders Agreement by and between Five Delta and the
Stockholders dated November 8, 2012 shall have been terminated.




7.2.8

Social Reality and Suchter shall have entered into an Employment Agreement in
the form substantially attached hereto as Exhibit 7.2.8.




7.2.9

Social Reality and each of the Five Delta Stockholders shall have entered into
lockup and leak out agreements in the form substantially attached hereto as
Exhibit 7.2.9.  




7.2.10

Suchter and James Willenborg shall have executed agreements relative to the
cancellation of options to purchase an aggregate of 550,000 shares of Five
Delta's common stock as more fully described on Schedule 3.3 hereto




7.2.11

Five Delta shall have delivered documents or other evidence satisfactory to
Social Reality in its sole discretion that all liabilities of Five Delta shall
have been satisfied and its cash balance on the date immediately preceding the
Closing Date shall be zero.




8.

TERMINATION






8.1

Termination.  This Agreement may be terminated at any time prior to or, at
Closing, by:

(a)

The mutual agreement of the Parties;








28










--------------------------------------------------------------------------------



(b)

Any Party if:




(i)

Any provision of this Agreement applicable to a Party shall be materially untrue
or fail to be accomplished;




(ii)

Any legal proceeding shall have been instituted or shall be imminently
threatening to delay, restrain or prevent the consummation of this Agreement; or




(iii)

by December 31, 2014, the Closing conditions are not satisfied.



8.2

Effect of Termination.  In the event of termination of this Agreement pursuant
to Section 8.2, this Agreement shall become void, there shall be no liability
under this Agreement on the part of Social Reality, the Stockholders or Five
Delta or any of their respective officers or directors, and all rights and
obligations of each party hereto shall cease, other than as specifically set
forth to the contrary herein.




9.

RIGHT OF FIRST REFUSAL.




9.1

Right of First Refusal.  If any Stockholder shall receive or negotiate a Bona
Fide Offer to sell, transfer, or otherwise purchase (a “Transfer”) any or all of
the Social Reality Shares received by the Stockholder in the Exchange within
four (4) years from the Closing, and is willing to accept such Bona Fide Offer,
such Stockholder (the “Offering Stockholder”) shall promptly send a BFO Notice
(as hereinafter defined) to Social Reality offering to sell his Social Reality
Shares to Social Reality at the same price and upon the same terms and
conditions as are contained in the Bona Fide Offer.  Social Reality shall then
have such rights and privileges for the prescribed time periods as are set forth
herein.  For the purposes of this Agreement, Bona Fide Offer” shall mean an
offer in writing, signed by an offeror or offerors.




9.2

BFO Notice; Procedure to be Followed.




9.2.1

When notice is sent to Social Reality by the Offering Stockholder with respect
to a Bona Fide Offer (by a method provided for herein), such notice (“BFO
Notice”) shall contain a true and complete copy of the Bona Fide Offer setting
forth the price and all terms and conditions of the proposed Transfer, with the
name(s) and address(es) of the offeror(s).  Any purported notice, which does not
contain all such requisite information, shall not be considered a BFO Notice for
the purposes of this Agreement.




9.2.2

Upon the receipt of a BFO Notice Social Reality shall have the right but not the
obligation, at its sole option, to purchase any or all of the Social Reality
Shares so offered.  Social Reality shall provide written notice (the “Company
Notice”) to the Offering Stockholder of its acceptance or decline of the BFO
Notice prior to the expiration of ten (10) business days from the receipt of the
BFO Notice;








29










--------------------------------------------------------------------------------



9.2.3

if Social Reality does not elect, within the prescribed time period, to purchase
all or any portion of the Social Reality Shares covered by the Bona Fide Offer
(the “Transfer Shares”), the Offering Shareholder shall have the right to accept
the Bona Fide Offer, subject to the provisions and restrictions of this
Agreement, in strict accordance with the terms of the Bona Fide Offer and only
if the sale is fully consummated within sixty (60) days after the original
mailing of the BFO Notice.  If such sale is not fully consummated within sixty
(60) days after the original delivery of the BFO Notice to Social Reality, the
provisions herein as to the subject hereof must again be complied with by the
Offering Shareholder.




9.3

Closing.  The closing of the purchase of Transfer Stock by Social Reality shall
take place not later than forty-five (45) days after delivery of the Company
Notice should such notice specify the election by Social Reality to purchase the
Transfer Stock.  At such closing, Social Reality shall deliver payment in full
for the Transfer Stock to be so purchased and the Offering Stockholder shall
tender the stock certificate representing the Transfer Shares so purchased,
together with a stock power executed in blank and with a Medallion guarantee and
such other documents as Social Reality shall reasonably request to facilitate
such transaction.




9.4

Transfer Void; Equitable Relief.  Any proposed Transfer of the Social Reality
Shares not made in compliance with the requirements of this Agreement shall be
null and void ab initio, shall not be recorded on the books of Social Reality
its transfer agent and shall not be recognized by Social Reality.  The
Stockholder hereto acknowledges and agrees that any breach of this Agreement
would result in substantial harm to Social Reality for which monetary damages
alone could not adequately compensate.  Therefore, the Stockholder
unconditionally and irrevocably agrees that Social Reality shall be entitled to
seek protective orders, injunctive relief and other remedies available at law or
in equity (including, without limitation, seeking specific performance or the
rescission of purchases, sales and other transfers of Social Reality Shares not
made in strict compliance with this Agreement).




9.5

Exempted Transfers.  Notwithstanding the foregoing or anything to the contrary
herein, the provisions of Section 9 shall not apply to (i) a pledge of Social
Reality Shares by a Stockholder that creates a mere security interest in the
pledged shares, provided that the pledgee thereof agrees in writing in advance
to be bound by and comply with all applicable provisions of this Agreement to
the same extent as if it were the Stockholder making such pledge, or (ii) upon a
transfer of Social Reality Shares by such Stockholder made for bona fide estate
planning purposes, either during his lifetime or on death by will or intestacy
to his spouse, child (natural or adopted), or any other direct lineal descendant
of such Stockholder (or his or her spouse) (all of the foregoing collectively
referred to as “family members”), or any other person approved by consent of the
Board of Directors of Social Reality, or any custodian or trustee of any trust,
partnership or limited liability company for the benefit of, or the ownership
interests of which are owned wholly by, such Stockholder or any such family
members; provided that the Stockholder shall deliver prior written notice to
Social Reality of such pledge, gift or transfer and such Social Reality Shares
shall at all times remain subject to the terms and restrictions set forth in
this Agreement and such transferee shall, as a condition to such issuance,
deliver a counterpart signature page to this Agreement as confirmation that such
transferee shall be bound by all the terms and conditions of this Agreement as a
Stockholder (but only with respect to the securities





30










--------------------------------------------------------------------------------

so transferred to the transferee), including the obligations of a Stockholder
with respect to this Section 9.




9.6

Prohibited Transferees.  Notwithstanding the foregoing, no Stockholder shall
Transfer any Social Reality Shares to (a) any entity which, in the determination
of Social Reality’s Board of Directors, directly or indirectly competes with
Social Reality, or (b) any customer, distributor or supplier of Social Reality,
if Social Reality’s Board of Directors should determine that such transfer would
result in such customer, distributor or supplier receiving information that
would place Social Reality at a competitive disadvantage with respect to such
customer, distributor or supplier.




10.

NONCOMPETITION; NON-SOLICITATION.  




10.1

In consideration of the transactions contemplated by this Agreement, and in
order to protect and preserve the legitimate business interests of Social
Reality, Suchter agrees as follows:




10.1.1

Commencing on the Closing Date and ending on the four (4) year anniversary of
the Termination Date (the “Restricted Period”), Suchter shall not, anywhere in
the United States, directly or indirectly, engage in any Competitive Activities
(as defined below).  Suchter shall be deemed to be engaged in Competitive
Activities if he serves as a stockholder, officer, director, member, manager,
trustee or partner of, or consults with, advises or assists in any way, whether
or not for consideration, any Person that engages in any Competitive Activities
(a “Competitor”); provided, however, that in the event Mr. Suchter’s employment
is terminated by the Company Without Cause (as defined in the Employment
Agreement), the Restricted Period shall end on the sixtieth (60th) day following
such date of termination of his employment.  In the event a court of competent
jurisdiction determines that the provisions of this Section 10.1 are excessively
broad as to duration, geographical scope or activity, it is expressly agreed
that this Section 10.1 shall be construed so that the remaining provisions of
this Section 10.1 shall not be affected, but shall remain in full force and
effect, and any such overbroad provisions shall be deemed, without further
action on the part of any Person, to be modified, amended and/or limited, but
only to the extent necessary to render the same valid and enforceable in such
jurisdiction.  The term “Competitive Activities” as used herein shall mean any
activity that is directly competitive with the Business; provided, however, the
term “Competitive Activities” shall not include, the ownership of securities of
entities which are listed on a national securities exchange or traded in the
national over-the-counter market in an amount which shall not exceed five
percent (5%) of the outstanding shares of any such entity or the ownership of
the securities of the Persons set forth on Schedule 10.1 or any Person engaged
in the Business or a business substantially the same as such Persons set forth
on Schedule 10.1.




10.1.2

During the Restricted Period, (i) Suchter or any Affiliate of Suchter shall not,
directly or indirectly, solicit or assist any third party in soliciting any
Person who is, during the Restricted Period, a client or customer of the
Business for purpose of reducing the level of business that such Person
transacts with the Business, and (ii) Suchter or any Affiliate of Suchter shall
not, directly or indirectly, solicit for employment or hire any persons who on
the Termination Date are employees of Social Reality, unless such employee’s





31










--------------------------------------------------------------------------------

employment has been terminated by Social Reality other than for cause; provided,
however, that this Agreement shall in no way restrict Suchter or any Affiliate
of Suchter from hiring any person who first contacts Suchter or such Affiliate
in response to a general advertisement for employment to the public in a
newspaper of general circulation, on recruitment or similar website or by other
similar means.




10.2

Social Reality and Suchter agree that the provisions and restrictions contained
in this Section 10 are necessary to protect the legitimate continuing interests
of Social Reality, and that any violation or breach of these provisions will
result in irreparable injury to Social Reality for which monetary damages or any
other remedy at law may be inadequate and that, in addition to any relief at law
which may be available to Social Reality for such violation or breach and
regardless of any other provision contained in this Agreement, Social Reality
may be entitled to seek temporary and permanent injunctive relief (without the
necessity of having to prove actual damages therefrom) and such other equitable
relief as a court may grant.




11.

NOTICES




All notices and other communications hereunder shall be in writing and shall be
deemed given if sent by e-mail transmission (if receipt is electronically
confirmed), or by a prepaid overnight courier service (if receipt is confirmed
in writing) addressed to the Social Reality, Five Delta and the Escrow Agent to
the addresses set forth earlier in this Agreement, and to the Stockholders to
the address set forth on Exhibit A (or at such other address for a party as
shall be specified by like notice).




12.

MISCELLANEOUS




12.1

Entire Agreement.  This Agreement contains the entire agreement of the parties
hereto with respect to the subject matter contained herein. All prior
negotiations and agreements between the parties hereto with respect to the
transactions provided for herein are superseded by this Agreement.




12.2

Waiver.  No waiver of any of the provisions of this Agreement shall be effective
against any party to this Agreement unless reduced in writing and duly signed by
such party. The waiver by any party of any right hereunder or of any breach of
any of the terms hereof or defaults hereunder shall not be deemed a waiver of
any other rights or any subsequent breach or default, whether of the same or of
a similar nature, and shall not in any way affect the terms hereof except to the
extent of such waiver.




12.3

Amendment.  This Agreement can not be amended or modified unless made in writing
and duly signed by or on behalf of the Stockholders, Five Delta and Social
Reality.




12.4

Construction.  Wherever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law and
in such a way as to, as closely as possible, achieve the intended economic
effect of such provision and this Agreement as a whole, but if any provision
contained herein is, for any reason, held to be invalid,





32










--------------------------------------------------------------------------------

illegal or unenforceable in any respect, such provision shall be ineffective to
the extent, but only to the extent, of such invalidity, illegality or
unenforceability without invalidating the remainder of such provision or any
other provisions hereof, unless such a construction would be unreasonable.




12.5

Assignment.  This Agreement may not be transferred, assigned, pledged or
hypothecated by any party hereto. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assignees.




12.6

Costs and Expenses.  Each party shall pay its own and its advisers' fees and
expenses (including financial and legal advisors) incurred in connection with
the negotiation, execution and closing of this Agreement and the transactions
contemplated herein.




12.7

Non-Impairment of Rights.  No failure or delay on the part of any party hereto
in the exercise of any right hereunder shall impair such right or be construed
to be a waiver of, or acquiescence in, any breach of any representation,
warranty or agreement herein, nor shall any single or partial exercise of any
such right preclude other or further exercise thereof or of any other right.




12.8

Counterparts.  This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement shall become effective
when each party hereto shall have received a counterpart, or facsimile of a
counterpart, of the Agreement signed by the other party or parties hereto.
Delivery of an executed copy of this Agreement by facsimile transmission shall
have the same effect as delivery of an originally executed copy of this
Agreement, whether an originally executed copy shall be delivered subsequent
thereto.




12.9

Governing Law.  This Agreement shall be governed and construed under and in
accordance with the laws of the State of Delaware.  Each of the Parties hereto
expressly and irrevocably (1) agree that any legal suit, action or proceeding
arising out of or relating to this Agreement will be instituted exclusively in
either the California State Supreme Court, County of Los Angeles, or in the
United States District Court for the Central District of California, (2) waive
any objection they may have now or hereafter to the venue of any such suit,
action or proceeding, and (3) consent to the in personam jurisdiction of either
the California State Supreme Court, County of Los Angeles, or the United States
District Court for the Central District of California in any such suit, action
or proceeding.  Each of the Parties hereto further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in either the California State Supreme Court, County of Los
Angeles, or in the United States District Court for the Central District of
California and agree that service of process upon it mailed by certified mail to
its address will be deemed in every respect effective service of process upon
it, in any such suit, action or proceeding.  THE PARTIES HERETO AGREE TO WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED
HEREBY.  THE PARTY PREVAILING THEREIN SHALL BE ENTITLED TO





33










--------------------------------------------------------------------------------

PAYMENT FROM THE OTHER PARTY HERETO OF ALL OF ITS REASONABLE COUNSEL FEES AND
DISBURSEMENTS.




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




Social Reality, Inc.




By: /s/ Christopher Miglino

Christopher Miglino, Chief Executive Officer




Five Delta, Inc.




By: /s/ Dustin Suchter

Dustin Suchter, Chief Executive Officer




Stockholders:




Willenborg Family Partnership

By:  /s/ James Willenborg

James Willenborg, Manager




/s/ Frederick R. Krueger

Frederick R. Krueger




/s/ Brock Pierce

Brock Pierce




Kortschak Investments LP

By:  /s/ Walter Kortschak

Walter Kortschak, Managing Partner




/s/ Ben Nunemaker

Ben Nunemaker




Universal Curve LLC

By:  /s/ Dustin Suchter

Dustin Suchter, President




Pearlman Schneider LLP

By: /s/ James M. Schneider

James M. Schneider








34










--------------------------------------------------------------------------------

Exhibit A




Five Delta Stockholder

No. of Five Delta Shares to
be Tendered

No. of Social Realty
Shares to be Issued

Escrow
Shares to
be Released
upon
Satisfaction
of Gross
Profit Post-
Closing
Condition

Escrow
Shares to
be Released
upon
Satisfaction
of PMD
Post-
Closing
Condition

 

Common
Stock

Series A
Preferred

Closing
Shares

Total
Escrow
Shares

Willenborg Family Partnership

2410 Baker Street

San Francisco, CA  94123

Taxpayer ID#: _______

0

100,000

115,385

0

0

0

Kortschak Investments LP

2061 Avy Avenue

First Floor

Menlo Park, CA  94025

Taxpayer ID#: _______

0

100,000

115,385

0

0

0

Frederick R. Krueger

3100 Donald Douglas Loop, Hangar 7

Santa Monica, CA  90405

Taxpayer ID#: _______

1,000,000

50,000

57,692

0

0

0

Ben Nunemaker

1308 Ocean Park Blvd.,

Apt 3

Santa Monica, CA  90405

Taxpayer ID#: ________

0

5,000

5,769

0

0

0

Universal Curve LLC

1031 Monte Verde Drive

Arcadia, CA  91007

Taxpayer ID#: ______

0

5,000

5,769

200,000

100,000

100,000

Brock Pierce

666 71st Street

Miami Beach, FL  33141

Taxpayer ID#: _________

1,000,000

0

0

100,000

50,000

50,000

Total

2,000,000

260,000

300,000

300,000

150,000

150,000












